DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendments and arguments filed on 8/30/2021 are acknowledged and have been fully considered.  Claims 10-18 are now pending.  Claims 1-9 are canceled; claims 10, 12, and 13 are amended; no claims are withdrawn; no claims are new.
Claims 10-18 will be examined on the merits herein.

Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied, and constitute the complete set presently being applied to the instant application.

Claim Objections
Claim 10 is objected to because of the following informalities:  the strongly hydrophilic amphiphilic solid active ingredient being a solid active ingredient soluble in water by insoluble in an oil.  Appropriate correction is suggested to “the strongly hydrophilic amphiphilic solid active ingredient being a solid active ingredient soluble in water but insoluble in an oil”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 10 recites “strongly hydrophilic amphiphilic solid active ingredient… the strongly hydrophilic amphiphilic solid active ingredient being a solid active ingredient soluble in water by insoluble in an oil”.  However it is not clear how a compound can be “strongly hydrophilic”, “amphiphilic”, and “insoluble in an oil”.  The term “amphiphilic” is generally defined as a chemical compound having both hydrophilic and lipophilic properties.  It is not clear how a compound can be amphiphilic and yet insoluble in oil.  Further, the instant specification teaches that “the strongly hydrophilic amphiphilic solid active ingredient is one or more selected from the group consisting of palmitoyl-L-carnitine, hydroxycitryl palmitate, ascorbyl phosphate palmitate, (ascorbyl/tocopheryl) phosphate, cyclic lysophosphatidic acid, and salts thereof” (see [0010]), most of which are ethanol soluble and only slightly soluble in water, which provides no interpretation of how a compound can be “strongly hydrophilic”, “amphiphilic”, and “insoluble in an oil”.  It is noted that Applicant is entitled to be their own lexicographer. However, as there are 
	Claim 13 recites “a palisade particle”.  The phrase “palisade particle” is not defined the instant specification as to what constitutes a “palisade particle”, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the claims.  For purposes of compact prosecution, any particle will be considered to meet the limitation of a “palisade particle”.
	Claims 11-12 and 14-18 are rejected for depending on an indefinite base claim.

Response to Arguments
Applicant's arguments filed 8/30/2021 have been fully considered but they are not persuasive.
Applicant argues that claim 10 has been amended to clarify that the "strongly hydrophilic amphiphilic" solid active ingredient is "a solid active ingredient soluble in water but insoluble in an oil", as described in the specification (page 10, lines 1-2 of the specification as filed).  However, at noted in the rejection set forth above, it is not clear how a compound can be amphiphilic and yet insoluble in oil.  Further, the instant specification teaches that “the strongly hydrophilic amphiphilic solid active ingredient is one or more selected from the group consisting of palmitoyl-L-carnitine, hydroxycitryl palmitate, ascorbyl phosphate palmitate, (ascorbyl/tocopheryl) phosphate, cyclic lysophosphatidic acid, and salts thereof” (see [0010]), most of which are ethanol soluble and only slightly soluble in water, which provides no interpretation of how a compound 
	Applicant argues that that the phrase “palisade particle” is clearly defined by the instant specification, page 3 line 21 to page 4 line 4.  Applicant argues that a palisade particle is a particle in which the solid active ingredient is autonomously oriented in a micelle or a palisade as represented by:

    PNG
    media_image1.png
    79
    241
    media_image1.png
    Greyscale

(see page 6 of Applicant’s arguments filed 8/30/2021).  However, the specification teaches:
Although not being bound by any theory, it is considered that according to this method, unlike conventional S/O formulations, wherein a water-soluble solid active ingredient forms a core-shell particle in which the solid active ingredient is coated with a molecular film of a surfactant, the strongly hydrophilic amphiphilic solid active ingredient can be dissolved or dispersed in an oil phase by forming a mixed micelle or palisade particle in which the solid active ingredient is autonomously oriented in a micelle or a palisade layer of a surfactant in terms of host-guest chemistry, or by forming a self-assembly such as a vesicle together with a surfactant. The present invention has been completed based on these findings.

A palisade layer is generally defined as a layer of columnar cells rich in chloroplasts found beneath the upper epidermis of foliage leaves (see “Palisade Layer” by Merriam-Webster).  It is not clear based on the specification that palisade particle is a particle in which the solid active ingredient is autonomously oriented in a micelle or a palisade, as the specification refers only to a palisade layer.  Further, it is noted the arguments of In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  Instant case, neither the instant specification nor ordinary and customary meanings provide clarity to the claimed phrase, and thus one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the claim.
	Applicant’s arguments to the prior art of record have been considered and are found to be persuasive.  Specifically, the prior art teaches a method which, while resulting in a nonaquous composition as claimed, fails to teach or suggest a method that does not utilize water (see page 157 and the formation of a W/O emulsion).  Further, it would be nonobvious to remove the water from the process taught in the prior art, as it would change the principle of operation and render the method inoperable for its intended purpose. 

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Melissa L Fisher/           Primary Examiner, Art Unit 1611